Name: Commission Regulation (EEC) No 1831/92 of 3 July 1992 amending Regulation (EEC) No 667/92 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables, plants and flowers for the benefit of the French overseas departments
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural policy;  overseas countries and territories
 Date Published: nan

 4. 7. 92 Official Journal of the European Communities No L 185/25 COMMISSION REGULATION (EEC) No 1831/92 of 3 July 1992 amending Regulation (EEC) No 667/92 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables , plants and flowers for the benefit of the French overseas departments Regulation (EEC) No 3237/90 (6), provides for publication of such a rate ; whereas Article 10 (2) of Regulation (EEC) No 667/92 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables and Live Plants, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 16 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Article 7 of Commission Regulation (EEC) No 667/92 (4) sets out the detailed rules applicable to a study on processed fruit and vegetables ; whereas Article 10 (2) of that Regulation stipulates the conversion rate for payment of the Community's financial contribu ­ tion to the study ; whereas to prevent any distortion of monetary origin a rate corresponding more closely to actual economic circumstances should be used but with due respect for application of the conversion rate indi ­ cated in Article 2 (2) of Regulation (EEC) No 1676/85 ; whereas Article 3a of Commission Regulation (EEC) No 3152/85 (*) laying down detailed rules for the applica ­ tion of Regulation (EEC) No 1676/85, as last amended by HAS ADOPTED THIS REGULATION : Article 1 Article 10 (2) of Regulation (EEC) No 667/92 is hereby replaced by the following : '2. For payment of the study on processed fruit and vegetables dealt with in Article 7 the conversion rate shall be the rate as indicated in Article 3a of Commis ­ sion Regulation (EEC) No 3152/85 (*) applicable on the day of publication of the invitation to tender for award of the study. 0 OJ No L 310, 21 . 11 . 1985, p. 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 356, 21 . 12. 1991 , p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9. (4) OJ No L 71 , 18 . 3 . 1992, p. 13 . 0 OJ No L 310, 21 . 11 . 1985, p. 1 . (6) OJ No L 310, 9 . 11 . 1990, p. 18 .